                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JOHN COLLINS,                                              CASE NO. C20-1206-JCC
10                               Plaintiff,                     ORDER
11             v.

12   NOVA ASSOCIATION MANAGEMENT
     PARTNERS LLC, et al.,
13
                                 Defendants.
14

15
               This matter comes before the Court on Plaintiff’s motion to disqualify defense counsel
16
     (Dkt. No. 20). Having thoroughly considered the parties’ briefing and the relevant record, the
17
     Court finds oral argument unnecessary and hereby DENIES the motion for the reasons explained
18
     herein.
19
     I.        BACKGROUND
20
               For the past several years, Defendants Nova Association Management Partners LLC and
21
     Villa Marina Association of Apartment Owners have been involved in debt collection litigation
22
     against Plaintiff John Collins in King County Superior Court to collect assessment payments
23
     relating to his condominium. (See generally Dkt. No. 11.) The legal dispute began in 2016 when
24
     Villa Marina filed a lawsuit against Plaintiff to collect past due assessments. (Id. at 6.) Plaintiff
25
     ultimately paid the amount requested by Villa Marina and the lawsuit was resolved through a
26


     ORDER
     C20-1206-JCC
     PAGE - 1
 1   Stipulation & Order for Dismissal in March 2017. (Id.)

 2          On December 6, 2019, Defendants commenced another collection action against Plaintiff.

 3   (Id.) On December 26, 2019, Plaintiff met with David von Beck, a partner at the law firm Levy,

 4   von Beck, Comstock, P.S., to determine whether to hire Mr. von Beck to represent Plaintiff in

 5   the lawsuit. (Dkt. No. 27 at 3.) Following the meeting, Mr. von Beck sent Plaintiff a retainer

 6   agreement, which he did not sign. (Id. at 2.) Instead, a different lawyer from another firm

 7   appeared on Plaintiff’s behalf in April 2020. (Dkt. No. 29-5.) On May 14, 2020, Plaintiff called

 8   Katie Comstock, another partner at Levy, von Beck, Comstock, P.S., and once again expressed
 9   interest in hiring the firm to represent him in the collection dispute. (Dkt. No. 28 at 1–2.)
10   Plaintiff and Ms. Comstock did not communicate further after that call and Plaintiff did not
11   retain Ms. Comstock. (Id. at 3.) In August 2020, King County Superior Court entered judgment
12   and a decree of foreclosure against Plaintiff. (Dkt. No. 15 at 4.)
13          On August 10, 2020, Plaintiff filed the instant complaint alleging that Defendants
14   violated the federal Fair Debt Collection Practices Act and the Washington Consumer Protection
15   Act. (See generally Dkt. No. 11.) Seth Chastain, a partner at Levy, von Beck, Comstock, P.S.,
16   appeared on behalf of the Defendants in September 2020. (Dkt. No. 13.) In October, Defendants
17   moved to dismiss the complaint for failure to state a claim. (Dkt. No. 17.) In response, Plaintiff
18   moved to disqualify defense counsel because he alleges his discussions with Ms. Comstock and

19   Mr. von Beck created a conflict of interest. (Dkt. No. 20 at 3–4.)

20   II.    DISCUSSION

21          When considering a motion to disqualify, the Court retains responsibility for controlling

22   the conduct of lawyers practicing before it. Trone v. Smith, 612 F.2d 994, 999 (9th Cir. 1980). In

23   deciding whether to disqualify counsel, the Court looks to the local rules regulating the conduct

24   of the members of its bar. Avocent Redmond Corp. v. Rose Elecs., 491 F. Supp. 2d 1000, 1003

25   (W.D. Wash. 2007). Attorneys practicing in the Western District of Washington must abide by

26   the Rules of Professional Conduct as promulgated and interpreted by the Washington Supreme


     ORDER
     C20-1206-JCC
     PAGE - 2
 1   Court (“RPCs”). See W.D. Wash. Local Civ. R. 83.3(a)(2). The Court notes that “disqualification

 2   is a drastic measure and that it must consider the danger of a motion to disqualify opposing

 3   counsel as a litigation tactic.” FMC Techs., Inc. v. Edwards, 420 F. Supp. 2d 1153, 1157 (W.D.

 4   Wash. 2006).

 5            Plaintiff argues that Levy, von Beck, Comstock should be disqualified for two reasons.

 6   First, Plaintiff argues that he is a client of the firm because he consulted with Mr. von Beck and

 7   Ms. Comstock. (Dkt. No. 20 at 4.) Accordingly, he argues that defense counsel should be

 8   disqualified because those attorneys have a concurrent conflict of interest that is imputed to the
 9   entire firm. (Id. at 3.) Next, Plaintiff argues that even if he is not a client, he is a prospective
10   client and the Court should disqualify defense counsel because he disclosed information that may
11   be significantly harmful to him in this litigation. (Id. at 5.)
12       A.      Attorney-Client Relationship
13            The existence of an attorney-client relationship “turns largely on the client’s subjective
14   belief that it exists.” In re Disciplinary Proceeding Against McGothlen, 663 P.2d 1330, 1134
15   (Wash. 1983). However, the client’s belief must be “reasonably formed based on the attending
16   circumstances, including the attorney’s words or actions” State v. Hansen, 862 P.2d 117, 121
17   (Wash. 1993) (quoting Bohn v. Cody, 832 P.2d 71 (Wash. 1992)). The relationship can be
18   implied by the parties’ conduct and need not be consummated by the payment of fees or

19   formalized in a written contract. McGothlen, 663 P.2d at 1334. The party claiming the privilege

20   of the attorney-client relationship bears the burden of proving its existence. Dietz v. Doe, 935

21   P.2d 611, 615 (Wash. 1997).

22            As an initial matter, the Court is skeptical that Plaintiff subjectively believed that he

23   formed an attorney-client relationship with Levy, von Beck, Comstock as a result of the

24   December 26, 2019 meeting with Mr. von Beck. First, three months later, Plaintiff hired a

25   different attorney from a separate law firm to appear for him in the state court litigation. (Dkt.

26   No. 29-5.) If Plaintiff believed Mr. von Beck was already representing him, he would have had


     ORDER
     C20-1206-JCC
     PAGE - 3
 1   no need to hire another law firm. Next, Plaintiff contacted Ms. Comstock about possible

 2   representation in May 2020. Once again, if he believed that he had already hired the firm, he

 3   would have had no need to ask about possible representation. It is also hard to believe that

 4   Plaintiff subjectively believed that he was a client of the firm after his meeting with Ms.

 5   Comstock when a different attorney appeared on his behalf in the state court litigation only ten

 6   days later. (Dkt. No. 29-6.) Furthermore, Plaintiff never contacted Ms. Comstock after the

 7   meeting, which would be odd if he believed he was a client of the firm. (Dkt. No. 28 at 3.)

 8   Finally, when it came time to file the instant federal lawsuit, Plaintiff did not contact Levy, von
 9   Beck, Comstock and instead turned to another set of lawyers to draft the complaint and file the
10   suit. (Dkt No. 1-1.) But, even assuming Plaintiff subjectively believed that Levy, von beck,
11   Comstock were his lawyers, such a belief was unreasonable.
12          Plaintiff argues that his belief that he was a client of defense counsel’s law firm was
13   reasonable because he had two separate meetings with different lawyers, Mr. von Beck sent him
14   a retainer agreement to confirm their verbal discussion, and the attorneys shared their opinions
15   about the lawsuit. (Dkt. No. 31 at 3–4.) However, based on all the circumstances, Plaintiff’s
16   belief that he was a client was not reasonable.
17          First, an attorney-client relationship is not formed just because an attorney discusses the
18   relevant subject matter with an individual. Bohn, 832 P.2d at 75. In fact, it is often necessary for

19   an attorney to understand the legal dispute to determine whether they would like to represent the

20   individual. See Wash. RPC 1.18 cmt. 3.

21          Second, after his meeting with Mr. von Beck, Plaintiff was left to decide whether to

22   retain the firm by signing the retainer agreement and decided not to. It is settled that the “parties

23   do not create an attorney-client relationship when, during the initial interview, the purported

24   client reserves the right to make a decision as to whether to retain a lawyer.” Eakin Enters. Inc. v.

25   Stratton Ballew, 2020 WL 1649806, slip op. at 16 (Wash. Ct. App. 2020).

26          Third, Ms. Comstock and Mr. von Beck provided clear disclaimers during their meetings


     ORDER
     C20-1206-JCC
     PAGE - 4
 1   with Plaintiff, stating that the firm could not represent him unless he executed a representation

 2   agreement and paid a retainer fee. (Dkt. No. 26 at 8–9.) When an attorney makes clear

 3   disclaimers regarding representation and does not act inconsistently with those disclaimers, such

 4   disclaimers can establish that a person’s subjective belief is unreasonable. See Bohn, 832 P.2d at

 5   75. Mr. von Beck and Ms. Comstock acted consistently with the disclaimers here when they did

 6   not contact Plaintiff after he did not sign and return the agreement and did not perform any legal

 7   work for him or appear on his behalf in the litigation. (Dkt. Nos. 27 at 3; 28 at 3.)

 8            Accordingly, the Court FINDS that Plaintiff is not a client of defense counsel.
 9       B.      Significantly Harmful Information
10            Plaintiff argues that he is a prospective client because he consulted with defense
11   counsel’s law firm to seek representation in the state court action against him. (Dkt. No. 20 at 4.)
12   He claims he divulged information during his consultations with defense counsel’s law firm that
13   is “significantly harmful” to his interests in this lawsuit. Specifically, Plaintiff claims he
14   disclosed (1) information about his finances and property that he believed would support
15   potential defenses against the collection actions; (2) that he believed Defendants were
16   manipulating his account; and (3) that he was interested in countersuing Defendants based on
17   their collection practices. (Dkt. Nos. 21 at 2; 31 at 5.) Accordingly, he argues that RPC 1.18
18   requires the Court to disqualify Levy, von beck, Comstock.

19            Under Rule 1.18(a), any “person who consults with a lawyer about the possibility of

20   forming a client-lawyer relationship with respect to a matter is a prospective client.” A lawyer

21   cannot “represent a client with interests materially adverse to those of a prospective client in the

22   same or substantially the same matter if the lawyer received information from the prospective

23   client that could be significantly harmful to that person in the matter.” RPC 1.18(c). For the

24   purposes of Rule 1.18, “significantly harmful” means more than de minimis harm. RPC 1.18

25   cmt. 12. To establish that defense counsel should be disqualified, Plaintiff must explain what

26   information he disclosed, why it was not already public or known to Defendants, and why it


     ORDER
     C20-1206-JCC
     PAGE - 5
 1   would be significantly harmful to Plaintiff. Goldmanis v. Insinger, 2014 WL 3739430, slip op. at

 2   5 (W.D. Wash. 2014).

 3      The Court agrees that Plaintiff is a prospective client under RPC 1.18 because he met with

 4   Levy, von Beck, Comstock about the state court proceeding against him. However, Plaintiff’s

 5   argument that RPC 1.18(c) prohibits defense counsel from representing Defendants is not

 6   persuasive. Even if the Court were to assume the veracity of Plaintiff’s allegations, they nowhere

 7   describe the specific information that he allegedly disclosed to Ms. Comstock or Mr. von Beck

 8   that could be “significantly harmful” to Plaintiff.
 9          First, Plaintiff claims that he “revealed personal and financial information about himself,”
10   which could be significantly harmful to him in the current litigation. (Dkt. No. 20 at 2, 5.)
11   However, Plaintiff does not provide enough detail for the Court to determine what that
12   information is or whether it is “significantly harmful” to Plaintiff. For instance, Plaintiff does not
13   explain what facts about his property or finances he disclosed, whether the facts were already
14   readily available to Defendants, or how these facts would be harmful to him. Moreover, Ms.
15   Comstock’s notes do not indicate that Plaintiff disclosed any information that was not already in
16   the public record. (Dkt. No. 28 at 2.) Accordingly, the Court rejects Plaintiff’s argument that the
17   information he allegedly provided about his finances or property was significantly harmful.
18          Next, Plaintiff alleges that he disclosed “significantly harmful” information when he told

19   defense counsel that he believed Defendants were manipulating his account. (Dkt. No. 20 at 2.)

20   However, information that is already known by Defendants or is readily available to them cannot

21   be significantly harmful. Goldmanis, 2014 WL 3739430, slip op. at 4; cf. WSBA Advisory

22   Opinion 2080 (“[T]he Model Rules do not prohibit the use to the disadvantage of the would-be

23   client of information relating to the representation once the information becomes generally

24   known.”) (quoting ABA Comm. on Ethics & Pro. Resp., Formal Op. 90-358 (1990)). Plaintiff

25   made this argument in his state court filings in April 2020 and June 2020, months before defense

26   counsel appeared on behalf of Defendants. See Defendant’s Opposition to Plaintiff’s Motion for


     ORDER
     C20-1206-JCC
     PAGE - 6
 1   Summary Judgment at 2, Villa Marina Ass’n v. Collins, Case No. 19-2-32346-9 SEA (Wash.

 2   Super. Ct. 2020) (Dkt. No. 19) (alleging Defendants received checks from Plaintiff, declined to

 3   cash them, and then assessed late fees against him); Defendant’s Opposition to Plaintiff’s Second

 4   Motion for Summary Judgment at 8, Villa Marina Ass’n v. Collins, Case No. 19-2-32346-9 SEA

 5   (Wash. Super. Ct. 2020) (Dkt. No. 57) (stating that Defendants were engaging in “unfair and

 6   deceptive” conduct by “posting payments months after that payment has been received for

 7   purposes of collecting greater interest and late fees”). 1 Plaintiff has not shown that his belief that

 8   Defendants manipulated his account was not already public or known to Defendants.
 9   Accordingly, Plaintiff has failed to show that the information is “significantly harmful.”
10          Finally, Plaintiff argues that he told defense counsel that he intended to file a
11   counterclaim against the Defendants, which is “significantly harmful” information. (Dkt. No. 20
12   at 2.) However, Plaintiff’s intent to assert a counterclaim could not be significantly harmful in
13   this case because Plaintiff had already filed this lawsuit when defense counsel began
14   representing the Defendants.
15          In sum, Plaintiff does not describe the facts he allegedly disclosed to defense counsel in
16   sufficient detail for the Court to conclude that the disclosure was “significantly harmful.”
17   Moreover, the only information that Plaintiff identifies with any degree of specificity was
18   discussed in earlier publicly filed court documents, meaning it could not be significantly harmful

19   if shared with defense counsel. Accordingly, the Court does not need to determine whether

20   defense counsel’s screening procedures were accurate.

21   III.   CONCLUSION

22          For the foregoing reasons, Plaintiff’s motion to disqualify defense counsel (Dkt. No. 20)

23   is DENIED.

24
     1
       Defendants purported to put these documents in the record but did not include them in their
25   filings with this Court. Even so, the Court may take judicial notice of “matters of public record.”
     Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001); see also Fed. R. Evid. 201(c)(1)
26   (authorizing the Court to “take judicial notice on its own”).

     ORDER
     C20-1206-JCC
     PAGE - 7
 1          DATED this 28th day of May 2021.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1206-JCC
     PAGE - 8
